Order denying defendant’s motion to dismiss the complaint in an action for personal injuries on the ground that there is another action pending between the same parties for the same cause affirmed, with ten dollars costs and disbursements. Rule 107 of the Rules of Civil Practice provides that the motion must be made within twenty days after service of the complaint. Here it was not made until September 25, 1934, and, therefore, was not timely. Lazansky, P. J., Hagarty, Carswell, Tompkins and Davis, JJ., concur.